       Case 3:14-cr-00307-BAS Document 74 Filed 01/27/21 PageID.396 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No. 14-cr-00307-BAS-1
12                                     Plaintiff,
                                                          ORDER DENYING MOTION TO
13          v.                                            REDUCE SENTENCE PURSUANT
                                                          TO FIRST STEP ACT (ECF No. 70)
14   DANIELLE LASHEA HENDERSON,
15                                  Defendant.
16
17         On November 23, 2020, in the midst of the coronavirus pandemic, this Court
18   sentenced Ms. Henderson to six months in custody for violating her supervised release.
19   (ECF No. 69.) Less than two months later, she moves to reduce her sentence pursuant to
20   the First Step Act, arguing that her asthma and obesity make her risk greater if she were to
21   contract COVID-19. (ECF No. 70 (“Defendant’s Motion”).) The Government opposes
22   the Motion. (ECF No. 72 (“Government’s Response”).) Defendant replies. (ECF No. 73.)
23   For the reasons stated below, the Court DENIES the Motion.
24                                          ANALYSIS
25         A district court generally “may not modify a term of imprisonment once it has been
26   imposed.” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 825–26
27   (2010). A narrow exception, compassionate release, allows a court to reduce a sentence
28   for “extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i).

                                                    -1-
                                                                                          14cr0307
      Case 3:14-cr-00307-BAS Document 74 Filed 01/27/21 PageID.397 Page 2 of 2



 1         The only factors that have changed since Ms. Henderson was sentenced on
 2   November 23, 2020, are that: (1) Ms. Henderson tested positive for COVID-19 on
 3   December 9, 2020 (Defendant’s Motion, Exhs. A, G); and (2) on December 30, 2020, and
 4   January 20, 2021, Ms. Henderson received both doses of the Pfizer vaccine protecting
 5   against future COVID-19 infection (Government’s Response, Appendix A).
 6         Ms. Henderson provides evidence that she suffers from asthma and is morbidly
 7   obese. Thus, she argues she is at enhanced risk of serious illness or death were she to get
 8   reinfected or relapse with the coronavirus. However, her chances of reinfection or relapse
 9   have been largely dissipated by her vaccination. See CDC, Facts about COVID-19
10   Vaccines, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/facts.html (last updated
11   Jan. 20, 2021) (providing COVID-19 vaccination will protect an individual from getting
12   sick with COVID-19 in the future).
13         Therefore, the Court finds Ms. Henderson has failed to show “extraordinary and
14   compelling reasons” for her release.
15                                          CONCLUSION
16         Because Ms. Henderson has been vaccinated for COVID-19, the Court finds she
17   fails to show extraordinary and compelling reasons for her request to be released.
18   Therefore, her Motion to Reduce her sentence (ECF No. 70) is DENIED.
19         IT IS SO ORDERED.
20
21   DATED: January 27, 2021
22
23
24
25
26
27
28

                                                -2-
                                                                                         14cr0307
